DETAILED ACTION
Claims 1-2, 5-12, and 15-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends
--Input and Output Interfaces for Transmitting Complex Computing Information between AI Processors and Computing Components of a Special Function Unit--.
The abstract of the disclosure is objected to because of the following informalities:
The first sentence is grammatically incorrect and/or redundant and must be reworded.  Specifically, it appears that “relates” should be replaced with --relate-- since plural preceding things would relate, not relates, to the field of AI chips.  However, even with this change, applicant is stating that an AI chip relates to a field of AI chips.  This is redundant.  Please reword.
In lines 2-3, delete “One of the solutions includes:” and replace the subsequent “an” with --An--.   This is to correct grammar.
In line 5, replace the semicolon with a period and replace the subsequent “each” with --Each--.
In line 7, insert --a-- after “generates”.
In the 3rd to last line, replace the semicolon with a period and replace the subsequent “the” with --The--.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
Also note, from MPEP 714(II)(B), that “where the amendments to the abstract are minor in nature, the abstract should be provided as a marked-up version under 37 CFR 1.121(b)(2)(ii) using strike-through and underlining as the methods to show all changes relative to the immediate prior version. Where the abstract is being substantially rewritten and the amended abstract bears little or no resemblance to the previously filed version of the abstract, a new (substitute) abstract may be provided in clean form accompanied by an instruction for the cancellation of the previous version of the abstract. The text of the new abstract must not be underlined.”
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph 2, line 2, replace “chip” with --a chip-- or --chips-- to correct grammar.  This objection was not addressed.
In paragraph 68, line 1, replace “component” with --components--.  This objection was not addressed.


Drawings
Replacement FIGs.1-2 are objected to for failing to comply with 37 CFR 1.84(p)(3), which states that "Numbers, letters, and reference characters…should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines."  Specifically:
In FIG.1, each instance of “sfu_dina” partially crosses the line underneath it.  It is recommended that applicant shift the text up such that the underscore appears above the horizontal line (similar to how “sfu_dout” is illustrated).
In FIG.2, each instance of “sfu_dina” partially crosses the line underneath it and the right border of components 100.
In FIG.2, the text “First Arbitration Module 2” is partially obscured do to overlap with bordering lines of component 214.
The replacement drawings are objected to because of the following informalities:
In FIG.6, “Processor” and “Memory” have been reversed from the original FIG.6 and are not in the incorrect boxes.  Please revert.
In FIG.7, step S702, insert --a-- after “generating”.
Replacement FIGs.3 and 5-6 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough and/or because applicant did not use black (RGB = 000), despite appearing black to the naked eye.  This could not be confirmed since the examiner is unable to access the submitted PDF file in EFS.  However, this is generally the problem based on the examiner’s experience, and applicant’s original drawings had such issues.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white in addition to removing all blur.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure any replacement drawings is in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9, “one or more computer-readable memory” is grammatically incorrect and must be reworded.  It appears that “memory” should be replaced with
--memories--.  Alternatively, applicant may replace “one or more” with --at least one--.
In line 17, “each of computing result instructions” is grammatically incorrect and must be reworded.  The examiner recommends inserting --multiple-- or --plurality of-- after “each of” (and also after “each of the” in line 18, for consistency).
On page 6, 2nd to last line, “one or more computer-readable memory” is grammatically incorrect and must be reworded.  It appears that “memory” should be replaced with --memories--.  Alternatively, applicant may replace “one or more” with --at least one--.
On page 7, line 2, delete “and”.
Claim 5 is objected to because of the following informalities:
In line 4, why is there a colon after “operand”?
For similar reasons as above, it appears that “memory” should be replaced with
--memories--.  Alternatively, applicant may replace “one or more” (preceding the memory) with --at least one--.
Claim 7 is objected to because of the following informalities:
On page 8, 2nd
Claim 9 is objected to because of the following informalities:
In line 4, why is there a colon after “result”?
Claim 11 is objected to because of the following informalities:
On page 11, line 1, applicant included a struck-through “s” at the end of the word result.  Please delete.
Claims 11, 15-16, and 20 are substantially similar to claims 1, 5, 7, and 1, respectively, and are thus similarly objected to, mutatis mutandis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1, applicant claims “each of the plurality of computing components, implemented by one or more processors executing instructions store in one or more computer-readable memory”.  The examiner has been unable to find original support for this implementation.  From paragraph [0039], “According to one embodiment, the computing component 220 may include at least one of application Specific Integrated Circuit (ASIC) chip and Field Programmable Gate Array (FPGA).”  This is not the same as what is now claimed.  An FPGA, for instance, does not need to implement a processor that executes instructions from a memory.  Also, where is it originally disclosed that any single computing component includes multiple processors that execute instructions from multiple memories, which is encompassed by the claim language?  Also, where is it originally disclosed that multiple computing components are implemented using a single processor, which, again, is encompassed by the claim language?  Applicant is required to point the examiner to specific support for the claim language and/or cancel any new matter.
Referring to claim 1, applicant claims “a given first master node of the plurality of first master nodes, implemented by the one or more processors executing instructions stored in the one or more computer-readable memory
Referring to claim 1, applicant further claims that a first slave node(s), a first address judgment module(s), and a first arbitration module(s) are “implemented by the one or more processors executing instructions stored in the one or more computer-readable memory”.  For reasons set forth above, this is new matter.  Where is the original support, not only for the implementation, but for each of these sharing the same implementation (the same processor(s) and memory(ies)?
Claims 5, 7-9, 11-17, and 20 include similar implementation limitations which are deemed to be new matter for similar reasons set forth above.
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 8, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 5, line 3, “the computing type”.  In claim 1 there are computing types in line 5 and lines 1-2 on page 6.
In claim 6, “the complex computing instruction”.  There are multiple previously set forth.
In claim 8, both instances of “the instruction source identifier”.  There are multiple such identifiers in claim 1 and another in claim 8, lines 10-11.  The examiner believes that applicant should insert --in the received corresponding computing result instruction-- after each instance of “the instruction source identifier” in claim 8.
In claim 8, “the comparing”.  There is comparing in claims 1 and 8.
Claims 15 and 17 include the same terms lacking antecedent basis as claims 5 and 8, respectively, and are, thus, similarly indefinite.

Allowable Subject Matter
Claims 1-2, 5-12, and 15-20 are allowable over the prior art.  Please address all remaining issues.

Response to Arguments
On page 18 of applicant’s response, applicant argues that the current title is descriptive.
The examiner respectfully disagrees.  An electronic apparatus, for instance, covers every piece of electronics ever made.  Complex computing device/method are not much less broad as every computer ever designed cab ne considered a complex device that performs complex methods.  An AI chip is only slightly more narrow, but still very broad and not representative of the claimed invention.  Please consider the examiner’s recommendation.  Note that if a 

On page 19 of applicant’s response, applicant argues that claim limitations should no longer invoke 112(f) due to amendments to clarify the hardware implementation.
The examiner agrees.  However, there is an issue of support.  Please see the 112(a) rejections set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183